1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    NOA E. OREN, #297100
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     ZHEN SHANG LIN
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                      Case No. 2:18-cr-258 MCE
11
                       Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
12                                                  STATUS CONFERENCE
              v.
13
      ZHEN SHANG LIN, et al.,                         DATE:          August 22, 2019
14                                                    TIME           10:00 a.m.
                       Defendants.                    JUDGE:         Hon. Morrison C. England, Jr
15
16
17
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18
     Attorney through Roger Yang, Assistant United States Attorney, attorney for Plaintiff, and
19
     Defendants Heidi Phong, Zhen Shang Lin, and Feng Li, through their undersigned counsel, that
20
     the status conference for August 22, 2019 be vacated and a status conference hearing be set on
21
     December 5, 2019, at 10:00 a.m.
22
             This matter was previously assigned to District Judge John A. Mendez. After the
23
     defendants litigated their respective release conditions in the magistrate court, an initial status
24
     hearing was set in the district court for May 7, 2019, and time was excluded through and
25
     including that date. However, on April 16, 2019, this Court issued a related case order and
26
     vacated the May 7, 2019 status hearing with Judge Mendez. See Docket No. 53.
27
28
      Stipulation and Order                           -1-
      to Continue Status Conference
1            The parties have conferred and agree to set a next status conference in this Court on
2    December 5, 2019, at 10:00 a.m. The government has produced voluminous discovery to the
3    defense comprising almost one terabyte of data. The defense needs additional time to review
4    the discovery as well as the dockets in the two related cases.
5            For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
6    seq., within which trial must commence, the time period of April 18, 2018 to July 16, 2018,
7    inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]
8    because it results from a continuance granted by the Court at defendants’ request on the basis of
9    the Court’s finding that the ends of justice served by taking such action outweigh the best interest
10   of the public and the defendants in a speedy trial.
11   DATED: August 20, 2019                        Respectfully submitted,

12
                                                   HEATHER E. WILLIAMS
13                                                 Federal Defender

14                                                 /s/ Noa E. Oren
                                                   NOA E. OREN
15                                                 Assistant Federal Defender
                                                   Attorney for ZHEN SHANG LIN
16
17                                                 /s/ J. Patrick McCarthy
18                                                 J. PATRICK MCCARTHY
                                                   Attorney for HEIDI PHONG
19
                                                   /s/ Daniel Olmos
20                                                 DANIEL OLMOS
                                                   Attorney for FENG LI
21
22   DATED: August 20, 2019                        MCGREGOR W. SCOTT
                                                   United States Attorney
23
                                                   /s/ Roger Yang
24                                                 ROGER YANG
                                                   Assistant United States Attorney
25
                                                   Attorney for Plaintiff
26
27
28
      Stipulation and Order                           -2-
      to Continue Status Conference
1                                                   ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. It specifically finds that the
4    failure to grant a continuance in this case would deny defense counsel reasonable time necessary
5    for effective preparation, taking into account the exercise of due diligence. The Court further
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on December 5, 2019, at 10:00 a.m. The Court
9    orders the time from August 22, 2019 up to and including December 5, 2019, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12           IT IS SO ORDERED.
13   Dated: August 21, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                            -3-
      to Continue Status Conference
